 



EXHIBIT 10.1 — Amendment to Employment Agreement
AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Agreement”), dated August 3,
2007, effective as of July 31, 2007, is made and entered into to amend the
Employment Agreement dated effective June 30, 2003 (the “Employment Agreement”),
by and between Peoples Education, Inc. (f/k/a The Peoples Publishing Group,
Inc.), a Delaware corporation (the “Company”), and James J. Peoples, an
individual resident of the State of New Jersey (the “Executive”).
WITNESSETH:
     WHEREAS, the Company and the Executive mutually desire to amend the
Employment Agreement as set forth in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the Company and the Executive agree as follows:
     1. Amendment. The Employment Agreement shall be amended as provided in this
Agreement. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Employment Agreement.
     2. Compensation. The table at the end of Section 4.01 of the Employment
Agreement which specifies annual salary in the event the Executive is engaged in
the “AP Senior Advisor” role shall be amended such that for the contract year
ending July 31, 2008, the salary shall be $100,000.
     3. Incentive Compensation. Executive agrees that consistent with the change
in the Company’s fiscal year to periods ending May 31, that the table in
Section 4.02 of the Employment Agreement shall be amended in its entirety to
provide that for the fiscal year ending May 31, 2008, that the Executive’s
incentive shall be equal to 30% of the amount paid to the CEO, and for the
portion of the fiscal year ending May 31, 2009 included in the contract period
(the two months of June 2008 and July 2008), that the incentive shall be 5% of
the amount paid to the CEO.
     4. Miscellaneous.
           4.01 Governing Law. This Agreement is made under and shall be
governed by and construed in accordance with the laws of the State of New
Jersey, without regard to New Jersey’s conflicts of law rules.

 



--------------------------------------------------------------------------------



 



           4.02 Prior Agreements. This Agreement and the Employment Agreement
contain the entire agreement of the parties relating to the subject matter
hereof and supersede all prior agreements and understandings with respect to
such subject matter, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein.
           4.03 Amendments. No amendment or modification of this Agreement shall
be deemed effective unless made in writing signed and delivered by the parties
hereto.
           4.04 Assignment. This Agreement shall not be assignable, in whole or
in part, by either party without the written consent of the other party.
           4.05 No Waiver. No term or condition of this Agreement shall be
deemed to have been waived, nor shall there be any estoppel to enforce any
provisions of this Agreement, except by a statement in writing signed by the
party against whom enforcement of the waiver or estoppel is sought. Any written
waiver shall not be deemed a continuing waiver unless specifically stated, shall
operate only as to the specific term or condition waive and shall not constitute
a waiver of such term of condition for the future or as to any act other than
that specifically waived.
           4.06 Counterparts. This Agreement may be signed in counterparts, each
of which, when executed and delivered, shall constitute one and the same
instrument.
     IN WITNESS WHEREOF, the parties have hereunto set their hands, intending to
be legally bound, as of the date first above written.

            PEOPLES EDUCATION, INC.
      By:   /s/ Brian T. Beckwith         Brian T. Beckwith        Its:
President and Chief Executive Officer     

                  /s/ James J Peoples       James J. Peoples           

ACCEPTED AND AGREED TO
this 3rd day of August, 2007.

          PEOPLES EDUCATIONAL HOLDINGS, INC.
    By:   /s/ Brian T. Beckwith       Brian T. Beckwith      Its: President and
Chief Executive Officer   

2